DENY and Opinion Filed December 21, 2022




                                              S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-22-01247-CV

                          IN RE ROBERT B. READ, JR., Relator

             Original Proceeding from the 366th Judicial District Court
                               Collin County, Texas
                        Trial Court Cause No. 366-81170-06

                             MEMORANDUM OPINION
                        Before Justices Myers, Nowell, and Goldstein
                                Opinion by Justice Goldstein
        Relator’s November 21, 2022 petition for writ of mandamus asks us to compel

Judge Ray Wheless to rule on relator’s motion for the production of grand jury

transcripts. The motion has been pending in the 366th Judicial District Court of

Collin County since May 23, 2022.

        We judicially notice that Judge Wheless is the former presiding judge of the

366th District Court and has served as the Presiding Judge of the First

Administrative Judicial Region since March 2018.1 We further judicially notice that



        1
          An appellate court has the discretion to take judicial notice of adjudicative facts that are matters
of public record on its own motion. See TEX. R. EVID. 201(b); In re Estate of Hemsley, 460 S.W.3d 629,
638 (Tex. App.—El Paso 2014, pet. denied).
Judge Tom Nowak has been the presiding judge of the 366th District Court since

2019. Accordingly, the petition does not identify the correct respondent as required

under the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(a), (d)(2).

We deny the petition on this ground.



                                          /Bonnie Lee Goldstein/
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE



221247F.P05




                                        –2–